Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
 
Claims 1-7, 10, 11 and 13-26 are pending.
Claims 8, 9 and 12 are cancelled.
Claims 1, 4 and 5 are currently amended.
Claims 22-26 are new.
Claims 10, 11, 13-16 and 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-7, 17 and 21-26 as filed on July 2, 2021 are pending and under consideration.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections 

Claim Objections
Claims 1, 17 and 22-25 are objected to because of the following informalities: 
Claim 1(b) and claim 25(a):  “wt%” should be deleted from “0.0001 wt%” consistent with the formatting of claim 1(a).  
Claims 1 and 25:  the final wherein clause should presumably recite at least in part “wherein the composition is cosmetically effective”.
Claims 17 and 22-24:  the preamble should presumably recite “The composition according to claim 1,” consistent with the formatting of the other dependent claims.
Claim 24:  “skin ageing” is more conventionally spelled “skin aging”, however, “skin ageing” is not per se incorrect.
Appropriate correction is required.

Applicant is advised that should claim 2 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 22, 23, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
	Claim 5 recites the composition is non-cytotoxic.  There is no disclosure the word non-cytotoxic.  Applicant’s citation to at least page 7 of the specification is acknowledged, however, it is not seen where support is found at page 7.  The only disclosure of the word cytotoxic appears to be in the context of beliefs about PDT disclosed at page 3 of the instant, as-filed specification:

    PNG
    media_image1.png
    198
    827
    media_image1.png
    Greyscale

The introduction of the limitation drawn to non-cytotoxicity is new matter.
Claim 22 recites the amount of 5-ALA stimulates skin cell proliferation or the composition stimulates skin cell proliferation when exposed to light.  Applicant’s citation to original claim 1 as well as pages 1, 5, 7, 8, 12, 16, 17 and Example 1 at page 23 is acknowledged.  The instant, as-filed specification at page 12 discloses methods of stimulating cell proliferation as well as methods of inhibiting proliferation.  The amounts of 5-ALA recited in claim 1 (0.1 to 2.0 wt%) appear to fall within the disclosed range which inhibits proliferation:

    PNG
    media_image2.png
    198
    823
    media_image2.png
    Greyscale

In order to achieve proliferation, the specification discloses light and vitamin D3 are required at page 16:

    PNG
    media_image3.png
    86
    840
    media_image3.png
    Greyscale

The introduction of the generic limitation of stimulating skin cell proliferation is new matter because it both contradicts the disclosure (page 12) and because it is broader than the disclosure (page 16) of that which is required to stimulate cells. 
	Claims 23 and 26 recite (a) / 5-ALA is present in a different container than (c) / UVA and/or UVB.  Applicant’s citation to original claim 1 as well as pages 1, 5, 7, 8, 12, 16, 17 and Example 1 at page 23 is acknowledged.  The instant, as-filed specification at page 18 discloses a kit including separate containers:

    PNG
    media_image4.png
    341
    813
    media_image4.png
    Greyscale

 However, there is no disclosure of the newly claimed arrangement.  Furthermore, introduction of limitations drawn to the kit are incompatible with the embodiment of the composition under examination.  This is new matter.
	Claim 25 recites a composition comprising inter alia water, a circumscribed carrier, and any one or more of (b) through (e).  There is no disclosure of the newly claimed compositions.  While there is a generic disclosure at pages 16-18 of some of the limitations, there is no disclosure of all of the limitations in combination.  For example, page 16 discloses the newly claimed carriers in anhydrous bioadhesive creams:

    PNG
    media_image5.png
    199
    799
    media_image5.png
    Greyscale

Page 18 discloses:

    PNG
    media_image6.png
    173
    812
    media_image6.png
    Greyscale



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 17 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “A transdermal sunscreen composition” and claim 1 also recites “wherein the composition is a cosmetically effective composition”.  Because claim 1 recites two different compositions, the first being a sunscreen and the second being a cosmetic that need not be a sunscreen, claim 1 is indefinite.  Claims 2-7, 17 and 21-24 are included in this rejection because they depend from claim 1.  Claim 24 is also included in this rejection because it recites Claim 25 has the same problem as claim 1 because claim 25 recites “A transdermal sunscreen composition” and claim 25 also recites “wherein the composition is a cosmetically effective composition that is ineffective in conventional photodynamic therapy”.   Claim 26 is included in this rejection because it depends from claim 25.  
	Claim 5 recites the sub-therapeutic concentration of (0.1 to 2.0 wt%) 5-ALA is non-cytotoxic and/or ineffective in photodynamic therapy.  The instant, as-filed specification at page 7 suggests “sub-therapeutic” means inter alia no more than 5 wt% (reproduced in part):

    PNG
    media_image7.png
    113
    806
    media_image7.png
    Greyscale

However, the first definition of a range of no more than 5 wt% is incompatible with the second definition of an amount insufficient for PDT as evidenced at least by Anderson (US 2002/0099094).  Anderson evidences amounts of 5-ALA in PDT (e.g., title; abstract; claims) to range from about 0.1 to 30 wt% (paragraph [0034]) or about 0.1 to 10 wt% (paragraph [0037]; claim 29).  The disclosure of Anderson is consistent with the disclosure at page 16 of the instant specification:

    PNG
    media_image8.png
    84
    817
    media_image8.png
    Greyscale

While Applicant may act as their own lexicographer (MPEP 2111.01), it is unclear how to resolve that which is claimed with that which is disclosed with that which is understood by one of ordinary skill as evidenced at least by Anderson because the information is contradictory / incompatible.  Claim 25 has the same problem as claim 5 because claim 25 recites a sub-
	Claim 17 depends from claim 8, however, claim 8 is cancelled.  Because claim 17 is incomplete, the metes and bounds of claim 17 cannot be ascertained and the claim is indefinite.  For purposes of applying prior art claim 17 is interpreted as depending from claim 1.  In view of this interpretation, claim 17 is a duplicate of claim 2 (see objection supra). 
	Claim 22 recites a sufficient amount of 5-ALA to stimulate skin cell proliferation, however, claim 1 recites a sub-therapeutic concentration of 0.1 to 2.0 wt% 5-ALA.  It is unclear how the sufficient amount of claim 22 is related to the sub-therapeutic concentration of claim 1 and the specification fails to remedy the ambiguity because the passage of page 12 as reproduced supra drawn to cell proliferation is merely exemplary and does not rise to the level of a limiting definition.  See MPEP 2111.01.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 22, 23 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 4 recites 0.001 to 0.01 wt% 5-ALA, however, claim 1 from which claim 4 depends recites 0.1 to 2.0 wt% of 5-ALA.  Because the range of claim 4 lies outside the range of claim 1, claim 4 fails to include all of the limitations of claim 1.
Claim 22 recites a sufficient amount of 5-ALA to stimulate skin cell proliferation, however, claim 1 recites a sub-therapeutic concentration of 0.1 to 2.0 wt% 5-ALA.  Because the passage of page 12 as reproduced supra drawn to cell proliferation discloses sufficient amounts to encompass amounts which fall outside the range of claim 1, claim 22 fails to include all of the limitations of claim 1.
	Claim 23 recites (a) and (c) are contained in separate containers, however, claim 1 from which claim 23 depends recites a single composition.  Because separating the composition of claim 1 destroys the composition of claim 1, claim 23 fails to include all of the limitations of claim 1.
	Claim 26 recites the 5-ALA and the UVA and/or UVB agent are contained in separate containers, however, claim 25 from which claim 26 depends recites a single composition comprising component (a) which requires both 5-ALA and a UVA and/or UVB agent.  Because separating the composition of claim 25 destroys the composition of claim 25, claim 26 fails to include all of the limitations of claim 25.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 20170179, filed February 6, 2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose the amount of 5-ALA or the amount of vitamin D3 of independent claims 1 and 25.  
The earliest date available to claims 1-7, 17 and 21-26 is February 6, 2018.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (WO 2016/040638, published March 17, 2016, of record) in view of Kreindel (US 2005/0209331, published September 22, 2005, of record) and Evenbratt et al. “In vivo study of an instantly formed lipid-water cubic phase formulation for efficient topical delivery of aminolevulinic acid and methyl-aminolevulinate,” International Journal of Pharmaceutics 452:270-275, 2013, of record.
Cornelius teach compositions comprising about 0.01 to 25 wt%, about 0.5 wt%, about 1 wt% (sub-therapeutic; ineffective according to instant, as-filed specification; stimulates skin proliferation) of a cytotoxic agent inclusive of a photodynamic therapeutic agent inclusive of aminolevulinic acid and about 0.001 to 20 wt%, about 0.005 wt% of a TSLP inducer inclusive of vitamin D inclusive of vitamin D3 / cholecalciferol and at least one pharmaceutically acceptable excipient (abstract; paragraphs [0028], [0031]-[0032], [0034]-[0036], [0039]-[0040], [0061], [0074]-[0075], [0086]-[0087] and [0108]), as required by instant claims 2-5, 7 and 17.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.  Determination and adjustment of a therapeutically effective dose is known to those of ordinary skill; in some embodiments, a minimal dose is administered (paragraph [0095]).  
For topical (e.g., transdermal) administration, penetrants are included in the compositions; the active ingredient may be formulated in a cream with an oil-in-water or water-in-oil base (paragraph [0075]).  Emulsions comprise a surfactant (paragraph [0084]).
Cornelius discovered that the composition is significantly more effective than a cytotoxic agent alone in treating precancerous skin lesions; precancerous skin lesions include inter alia actinic keratosis (paragraphs [0086]-[0087]).
 In the exemplary clinical trial of actinic keratosis patients, participants applied their assigned medication and then applied an SPF 50+ sunscreen each day after applying the medication (different containers is implicit to the disclosure of distinct compositions) (paragraph [0107]; Table 1), as required by instant claims 23 and 26.
Regarding the recitation of a transdermal sunscreen, such recitations of intended are not limiting where the claim body defines a structurally complete invention.  See MPEP 2111.02.
Regarding the intended use / results intended to be achieved of claim 24, because Cornelius is in possession of compositions as set forth in claim 1, such results are latent to the disclosure of Cornelius and have no patentable weight.
Cornelius do not teach 5-aminolevulinic acid HCl as required by claim 6.

These deficiencies are made up for in the teachings of Kreindel and Evenbratt.
Kreindel teaches compositions comprising aminolevulinic acid / 5-aminolevulinic acid for treating skin conditions inclusive of actinic keratosis (abstract; paragraphs [0003], [0012]-[0013], [0016], [0021] and [0025]).  The compositions may be applied to the skin with a filter (sunscreen) substance; the filter substance may be applied separately or may be formulated together with the composition (paragraphs [0019]-[0020] and [0024]), as required by instant claim 21.  Because the method utilizes sunlight rather than a specialized lamp to irradiate the skin, lower concentration of the aminolevulinic acid photosensitizer may be employed which may reduce side effects (paragraph [0021]).  The amount of aminolevulinic acid is lower than 20 wt% or is lower than 2 wt% (paragraph [0025]).
Evenbratt teach formulations containing 3 wt% of the HCl salt of delta-aminolevulinic acid with improved skin penetration relative to a commercial product containing 16 wt% of methyl-aminolevulinate (title; abstract; conclusions), as required by instant claim 6.  
Although Cornelius teach amounts of the cytotoxic agent / aminolevulinic acid which overlap the instantly claimed amounts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize / minimize the amount of aminolevulinic acid in the composition of Cornelius because Kreindel teaches aminolevulinic acid is not without side effects and because Kreindel teaches a range of less than 2 wt%.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05.  There would be a reasonable expectation of success because Cornelius teach determination and adjustment of a therapeutically effective 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the HCl salt of delta-aminolevulinic acid as taught by Evenbratt for the aminolevulinic acid as taught by Cornelius because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  
Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Cornelius to comprise sunscreens because Kreindel teaches sunscreens may either be applied separately or formulated together with compositions comprising 5-aminolevulinic acid.  There would be a reasonable expectation of success because Cornelius teach an SPF 50+ sunscreen may be applied after applying the composition and in view of Kreindel formulation into a single composition is an obvious variant.


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (WO 2016/040638, published March 17, 2016, of record) in view of Kreindel (US 2005/0209331, published September 22, 2005, of record); Anderson (US 2002/0099094, published July 25, 2002); and Evenbratt et al. “In vivo study of an instantly formed lipid-water cubic phase formulation for efficient topical delivery of aminolevulinic acid and methyl-aminolevulinate,” International Journal of Pharmaceutics 452:270-275, 2013, of record.
different containers is implicit to the disclosure of distinct compositions) (paragraph [0107]; Table 1), as required by instant claim 26.
Regarding the “consisting essentially of” transitional phrase of claims 25 and 26, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  See MPEP 2111.03.
Cornelius do not teach a carrier selected from the group of claim 25.
	This deficiency is made up for the teachings of Kreindel, Anderson and Evenbratt
The teachings of Kreindel have been described supra.
Anderson teaches topical application of 5-aminolevulinic acid (ALA) to the skin (title; abstract; paragraphs [0026], [0029], [0037], [0071]; claims).  A treatment includes about 0.1 to 10 wt%, about 0.1 to 1 wt% ALA (paragraph [0032]).  The ALA is administered as a solution comprising water and may be formulated into various creams and emulsions that can penetrate the skin (paragraph [0034]; also [0055]-[0069]).  Pharmaceutically acceptable carriers include polyols such as glycerin and polyethylene glycol (paragraph [0056]).  Wetting agents, emulsifiers and lubricants as well as inter alia preservatives can also be present in the 
The teachings of Evenbratt have been described supra.
Although Cornelius teach amounts of the cytotoxic agent / aminolevulinic acid which overlap the instantly claimed amounts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize / minimize the amount of aminolevulinic acid in the composition of Cornelius because Kreindel teaches aminolevulinic acid is not without side effects and because Kreindel teaches a range of less than 2 wt%.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05.  There would be a reasonable expectation of success because Cornelius teach determination and adjustment of a therapeutically effective dose is known to those of ordinary skill and because Evenbratt teach lower doses with improved skin penetration.
Although Cornelius teach separate compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Cornelius comprising about 0.01 to 25 wt% of a cytotoxic agent / aminolevulinic acid and about 0.001 to 20 wt% TSLP inducer / vitamin D / vitamin D3 / cholecalciferol to further comprise sunscreens because Kreindel teaches sunscreens may either be applied separately or formulated together with compositions comprising 5-aminolevulinic acid.  There would be a reasonable expectation of success because Cornelius teach an SPF 50+ sunscreen may be applied after applying the composition and in view of Kreindel formulation into a single composition is an obvious variant.
. 


Claims 1-7, 17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2002/0099094, published July 25, 2002) in view of Person (US 2006/0073107, published April 6, 2006, IDS reference filed August 5, 2019); Lim et al. “Comparison of Vitamin D Levels in Patients with and without Acne:  A Case-Controlled Study Combined with a Randomized Controlled Trial,” PLOS ONE 11(8):e0161162, 2016; and Kreindel (US 2005/0209331, published September 22, 2005, of record).
	Anderson teaches topical application of 5-aminolevulinic acid (ALA) to the skin (cosmetically effective); 5-aminolevulinic acid can be used as a salt, such as the hydrochloride salt (title; abstract; paragraphs [0026], [0029], [0037], [0071]; claims), as required by instant claim 6.  
	A treatment includes topical application of about 0.1 to 10 wt%, about 0.1 to 1 wt% ALA (sub-therapeutic; non-cytotoxic or ineffective according to instant, as-filed specification; stimulates skin proliferation) (paragraph [0032]), as required by instant claims 2, 3, 5, 17 and 22.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05. 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
 The ALA is administered topically as a solution comprising water and may be formulated into various creams and emulsions that can penetrate the skin (paragraph [0034]; also [0055]-[0069]).  Pharmaceutically acceptable carriers include polyols such as glycerin and polyethylene glycol (paragraph [0056]).  Wetting agents, emulsifiers and lubricants as well as inter alia preservatives can also be present in the compositions (paragraph [0057]).
	The invention also includes the combination of ALA with UVA and/or UVB absorbing substances (transdermal sunscreen) (paragraph [0037]).   
	Anderson, as a whole, is drawn to the treatment of acne (title; abstract; claims).
Regarding the intended use / results intended to be achieved of claim 24, such uses have no patentable weight.
	Regarding the “consisting essential of” transitional phrase of claims 25 and 26, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  See MPEP 2111.03.
	Anderson does not teach 0.0001 to 0.005 wt% vitamin D3 as required by claims 1, 21 and 25.
	Anderson does not specifically teach 0.001 to 0.01 wt% ALA as required by claim 4.
	Anderson does not teach the vitamin D3 is cholecalciferol as required by claim 7.

These deficiencies are made up for in the teachings of Person, Lim and Kreindel.
	Person teaches use of vitamin D3 (cholecalciferol) in sunscreens; sunscreens may comprise up to 5 wt% cholecalciferol (title; claims), as required by instant claim 7.  Sunscreens inhibit epidermal synthesis of vitamin D3 (cholecalciferol) and this promotes cancer (abstract; paragraph [0003]).
	Lim teach vitamin D deficiency has been implicated in various skin diseases and Lin conclude vitamin D deficiency is more frequent in patients with acne (title; abstract; discussion).
	The teachings of Kreindel have been described supra.  Kreindel teach the amount of aminolevulinic acid is lower than 20 wt% or is lower than 2 wt% (paragraph [0025]), as required by instant claim 4.  Kreindel further teach the aminolevulinic acid compositions may be applied to the skin with a filter (sunscreen) substance; the filter substance may be applied separately or may be formulated together with the composition (paragraphs [0019]-[0020] and [0024]), as required by instant claim 21.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the topical ALA compositions of Anderson which may further comprise UVA and/or UVB absorbing substances to further comprise up to 5 wt% cholecalciferol as taught by Person because topical application of sunscreen compositions inhibit epidermal synthesis of vitamin D3 (cholecalciferol) and promotes cancer.  One would be further motivated to do so because vitamin D is a known treatment for acne as taught by Lim and the compositions of Anderson are intended to treat acne. 

	Regarding claims 23 and 26 which recite the destruction of the compositions of claims 1 and 25, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the ALA component of the compositions of Anderson in view of Person and Lim from the UVA and/or UVB absorbing substances of the compositions of Anderson in view of Person and Lim because Kreindel teach ALA may either be coformulated within a single composition or may be separately applied which implies separate compositions.  As such, the combined teachings of the prior art render obvious coformulation and separation as obvious variants.

	Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments with regard to the maintained rejection over Cornelius have been fully considered but they are not persuasive.
	At pages 10-11 of the Remarks Applicant’s emphasis that the presently claimed compositions are “cosmetically effective compositions not intended for use in photodynamic therapy (PDT)” are acknowledged but remain unpersuasive because it is no moment how Applicant intends to “use” the claimed composition.  Intended use recitations have no patentable 
	At page 12 of the Remarks Applicant’s allegations that the rejection over Cornelius is “insufficiently supported” are unpersuasive because (1) the references do not need to disclose Applicant’s intended uses, (2) the selection of a known material based on its suitability for its intended use is prima facie obvious (MPEP 2144.07, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle."), and (3) all possible agents disclosed by Cornelius and all combinations thereof are possessed by Cornelius
	At pages 13-14 of the Remarks Applicant’s allegation that Cornelius does not disclose ALA in a sub-therapeutic amount remains unpersuasive because Cornelius discloses ranges which encompass the instantly claimed range.  As such, Cornelius is necessarily in possession of “sub-therapeutic” amounts.  Applicant’s citation to the Chu reference at page 14 is likewise unpersuasive because (1) it is not seen where the Chu reference is of record and (2) because the Chu reference apparently discloses absolute dosages.  An absolute dosage is not the same as the relative amount disclosed as suitable for the compositions of Cornelius or for the compositions as instantly claimed.
	At pages 14-15 of the Remarks Applicant’s allegation that Cornelius does not disclose the newly claimed amount of vitamin D3 is unpersuasive because the newly claimed amount of D3 falls squarely within the range taught by Cornelius.  Applicant’s apparent musing regarding “the non-descript ‘%’ of Cornelius” is also not persuasive.
Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  See MPEP 2131.02  Genus-Species Situations.  There is no need to “select” the claimed species, nor is there a need to “select” the combination because all of the combinations disclosed by Cornelius are already in the possession of Cornelius.  
	At pages 18-23 of the Remarks Applicant’s re-iteration of their opinion that there is no teaching to select the claimed ingredients out of lists or to select the claimed amounts of these ingredients remains unpersuasive because there is no need to make any selections.  
	At page 24 of the Remarks Applicant’s conclusion that the rejection is hindsight is unpersuasive because Cornelius is in possession of compositions as claimed. 
	At pages 25-27 of the Remarks Applicant’s re-iteration of their opinion that Cornelius is not enabled remains unpersuasive because, as set forth in the narrative of the rejection, Cornelius teach compositions comprising about 0.01 to 25 wt% of a cytotoxic agent inclusive of a photodynamic therapeutic agent inclusive of aminolevulinic acid and about 0.001 to 20 wt% of a TSLP inducer inclusive of vitamin D inclusive of vitamin D3 / cholecalciferol and Cornelius exemplify a use of their composition in combination with an SPF 50+ sunscreen.  It is not seen how one minimally skilled in the chemical arts would be unable to implement the recipe of Cornelius.  Applicant’s apparent allegation that one skilled in the art would be unable to practice any invention other than a composition comprising 5-fluorouacil and vitamin D3 based on the Graham v. John Deere Co. as elaborated supra.  While substantiated allegations of unexpected results may weigh toward the non-obviousness of selecting a species out a genus, there are no such results of record in the instant Application.  The information within the instant specification has already been considered in the determination of the prima facie obvious of that which has been and that which is claimed over the teachings of the prior art.  See MPEP 716.02 for information regarding Allegations of Unexpected Results and the burden of proof disclosed therein that must be met by Applicant.  See also MPEP 2144.05 III for further information regarding evidencing demonstrating that a claimed subrange is critical.
At page 27 of the Remarks Applicant’s wish to further note that Kreindel actually teaches away from the claimed invention because Kreindel clearly teaches that 5-ALA should only be used in amounts of 2 to 20 wt% is not found persuasive because clearly teaches no such thing and in fact teaches:

    PNG
    media_image9.png
    180
    770
    media_image9.png
    Greyscale


Therefore, the rejections over Cornelius are properly maintained and made again and upon further search and consideration new grounds of rejection are applied herewith.

With regard to Applicant’s summary of the interview with Supervisory Examiner Blanchard, Applicant’s citation to results and data within the instant specification remains unpersuasive because it is well known to the art to use vitamin D in combination with ALA as evidenced at least by Anand et al. (copy provided), Maytin et al. (copy provided) and many of the IDS references of record.  Furthermore, Applicant’s Example 13 is drawn to a method that requires daylight exposure which the art of record (e.g., Kreindel, Anderson) makes clear is photodynamic therapy and in particular is photodynamic therapy for which lower concentrations of ALA are appropriate inclusive of concentrations as instantly claimed.  See also Shamban (copy provided) for evidence that topical application of ALA is expected to improve skin elasticity.   The totality of evidence of record weighs heavily toward the prima facie obviousness of that which is claimed.  See MPEP 716.01 and in particular section (d) Weighing Objective Evidence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shamban “Current and New Treatments of Photodamaged Skin,” Facial Plastic Surgery 25(5):337-346, 2009 teaches low strength (1 to 2%) 5-aminolevulinic acid results in improved hyperpigmented lesions, skin smoothing and skin elasticity (abstract).
Anand et al. “Vitamin D3 Enhances the Apoptotic Response of Epithelial Tumors to Aminolevulinate-Based Photodynamic Therapy,” Cancer Research 71(18):6040-6050, 2011 teach the pre-administration of calcitriol, the active form of vitamin D3, markedly increases the efficacy of ALA-PDT (abstract).
Maytin et al. “Vitamin D Combined with Aminolevulinate (ALA)-Mediated Photodynamic Therapy (PDT) for Human Psoriasis:  A Proof-of-Principle Study,” Israel Journal of Chemistry 52(8-9):767-775, 2012 teach a regimen comprising the topical application of a 0.005% calcipotriol ointment prior to ALA-PDT (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633